Citation Nr: 0403037	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for degenerative joint disease (DJD) of the lumbar spine 
status post laminectomy at L3-4 and L4-5.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran's notice of disagreement 
with the April 2002 rating decision included the RO's denial 
of a compensable disability rating for service-connected 
residuals of a left patella fracture.  However, the veteran's 
February 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, was limited to the lumbar spine issue only.  
Therefore, the issue concerning the evaluation of the left 
knee disability is not currently before the Board.  See 
38 C.F.R. § 20.202 (2003).  The Board does note that the RO 
granted an increase to 10 percent in a December 2002 rating 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A. (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When an evaluation of a disability 
is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  In addition, when a disability involves 
arthritis, additional considerations include indications of 
pain on pressure or manipulation, muscle spasm, and 
crepitation.  38 C.F.R. § 4.59.  

In addition, during the course of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome under Diagnostic Code (Code) 
5293, effective September 23, 2002.  38 C.F.R. § 4.71a.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
pt. 4).  The new criteria provided for evaluation of the 
disability based on the total duration of incapacitating 
episodes in a 12-month period or by combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations present.  VA subsequently promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments create a general rating formula for rating 
diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).	

The veteran's last VA examination was conducted in December 
2001, before either amendment discussed above, such that the 
examiner could not have discussed the relevant changes to the 
rating criteria.  In addition, although the RO addressed the 
amended rating criteria for Code 5293 in its December 2002 
statement of the case, it has not had the opportunity to 
address the subsequent amendments.  Review of the December 
2001 examination report itself discloses some deficiencies in 
physical findings with respect to functional loss.  For 
example, the veteran complained of weakness.  Although the 
examiner noted some back muscle atrophy, there is no 
discussion of confirmation of weakness or weakened movement 
on physical examination.  Similarly, there is no comment as 
to the presence or absence of swelling or muscle spasm.  

Review of the claims folder reveals that the RO has rated the 
veteran's disability under various diagnostic codes, 
including Codes 5003 (degenerative arthritis), 5292 
(limitation of motion of the lumbar spine), and 5293 
(intervertebral disc syndrome).  VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion, such that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOPGCPREC 36-97.  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, considering the above discussion, the Board finds 
it appropriate to remand the matter to obtain a new 
examination.      

Finally, the Board notes that, in response to the RO's March 
2003 development letter, the veteran indicated that he 
continued to receive treatment for his back disability at the 
VA Medical Center in Montgomery.  The claims folder contains 
treatment records dated through December 2001.  On remand, 
the RO should obtain any current treatment records for the 
lumbar spine disability.  See 38 U.S.C.A. 
§ 5103A(c)(2) (the duty to assist includes obtaining records 
of relevant VA medical treatment); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records for his lumbar spine 
disability from the VA Medical Center in 
Montgomery dated from December 2001 to 
the present.  

2.  After any evidence obtained as a 
result of the foregoing development has 
been associated with the claims folder, 
then the RO should arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
DJD of the lumbar spine status post 
laminectomy at L3-4 and L4-5.  The 
examination must include range of motion 
studies, as well as any other test or 
study deemed necessary by the examiner.  

The examiner is asked to identify and 
describe any current lumbar spine 
symptomatology, including any functional 
loss associated with the lumbar due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also comment 
on the presence or absence of indications 
of pain on pressure or manipulation, 
muscle spasm, and crepitation.  If there 
is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  

The examiner should also specifically 
question the veteran about and discuss in 
the examination report the total duration 
of incapacitating episodes the veteran 
has had over the past 12 months, if any, 
as well as the nature and impact of 
individual chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.     

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the claim on appeal, to 
include consideration of the amended 
rating criteria for diseases and injuries 
of the spine.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


